Case 1:20-cv-22055-CMA Document 25 Entered on FLSD Docket 10/12/2020 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO: 20-22055-CIV-ALTONAGA/Goodman
Café La Trova, LLC,

      Plaintiff,
v.

Aspen Specialty Insurance Co.,

      Defendant.
                                     /

                              Mediator’s Report

Mediator, John S. Freud, serves this Mediator’s Report, and states:

1.    The noticed/specifically participating parties and/or their
      respective counsel/representative(s) (not otherwise excused by
      counsel), attended mediation on 10/12/2020.

2.    The above matter adjourned.

3.    All matters in mediation shall remain privileged and confidential,
      pursuant to the subject Mediation Confidentiality Agreement(if
      applicable) and/or Court Order(s), and applicable rule(s)/law.

                           CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically   served  this   12th  day   of  October,   2020,   upon
counsel/parties of record in the electronic filing system.

                             MEDIATION SOLUTIONS, INC.
                             P.O. Box 1986
                             Miami, FL 33233
                             Telephone: (305) 371-9120
                             Cell: (305) 725-0827
                             Jfreud@msolinc.net

                             By:   /s/ John S. Freud
                                   JOHN S. FREUD - Mediator
                                   FL BAR NO. 328308
10600-862 /jsf
